DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 02/01/2019.


New Claim Interpretation(f)
The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim 1 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “….computing device configured to… in lines 3 and 6 respectively  in the claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8  and 10 , 11,13-15,16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al US 2014/0359735 in view of Smith et al US 20150081401.



  	As per claim 1, Lehmann discloses a computing system comprising: 
 	a server configured( fig.1, portal server ) to provide access to shared application sessions (par 0058  maintaining, i.e. providing, application session continuity across devices); 
 	a first group of client computing devices configured to remotely access shared application sessions from the server through a secure interface using a client security credential ( par 0059 At 502, a first application session of a business application executing in a portal environment on a user's first device can be identified. In some instances, a portal server may use an application session manager to manage the first application session. The first device can be a desktop computer or other stationary computation device); and 
 	a second group of client computing devices configured to remotely access shared application sessions from the server through a secure interface anonymously without a client security credential ( [0061] At 506, a request to execute a second application session of the application on a second device different than the first device is received. The second device can be a mobile device, such as a laptop computer, a tablet computer, a smartphone, a multimedia player, a camera, etc. In some instances, the received request can include user authentication information, as well as other relevant data associated with the request.); 
 	wherein the server provides access to the shared application sessions for the first group of client computing devices based upon a first access policy (par 0037  The security session manager 127, i.e. server provides, initiates a first security session for the request. Upon validation, the security session manager 127 enables the first device 140 to instantiate the requested application session), and 
 	wherein the server provides access to the shared application sessions for the second group of client computing devices based upon a second access policy different than the first access policy ( 0063, 0068 At 604, authentication credentials can be received from the device that is requiring access to a stored representation of an application state of a first application session on a first device. For example, one or more authorization/authentication criteria can be used, such as a user name, a user role, a user group, and the associated authentication methods (e.g., password, biometric data, or other suitable authentication data). In some implementations, the user identification can include or be associated with a role and/or certain administrative power to the user in the portal, such as access to certain business applications. Some of the business applications may require additional permission, and the requested content can only be accessed and/or displayed when the client device is determined to provide qualified credentials (e.g., geo-location, device compatibility, or user role permission, it has be clear from the above para that discloses verities of authentication methods or policies can used for the first authentication at the step 502 and the second authentication at the step 506 ). 
	Lehmann does not explicitly discloses  a first group of client computing devices configured to remotely access shared application from the server through a secure interface using a client security credential; and 
 	a second group of client computing devices configured to remotely access shared application from the server through a secure interface anonymously without a client security credential; 
 	However, Smith disclose a first group of client computing devices configured to remotely access shared application from the server through a secure interface using a client security credential (par 0030 A community member, i.e. client computing device, or others who have been given permission can then access the grouped content, i.e. shared application, via the community interface 210); and 
 	a second group of client computing devices configured to remotely access shared application from the server through a secure interface anonymously without a client security credential ( par 0030 content provider 200 has different access levels with the community of members and for non-members, anonymously,i.e. a second group of client computing device); 

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of maintaining application session continuity across devices of Lehmann, based on the teaching of permission to the share the content of Smith, because doing so would provide A recognized standard is a known standard established by a group, organization, committee, industry, that provides a norm, level, measure or model, which can be used in comparative evaluations or analysis(par 0012).

 	As per claim 3, Lehmann in view of Smith disclose the computing system of Claim 1 the combination disclose wherein the second access policy corresponds to a reduced feature set for the shared application sessions compared to the first access policy ( Lehmann 0063, 0068 At 604, authentication credentials can be received from the device that is requiring access to a stored representation of an application state of a first application session on a first device. For example, one or more authorization/authentication criteria can be used, such as a user name, a user role, a user group, and the associated authentication methods (e.g., password, biometric data, or other suitable authentication data). In some implementations, the user identification can include or be associated with a role and/or certain administrative power to the user in the portal, such as access to certain business applications. Some of the business applications may require additional permission, and the requested content can only be accessed and/or displayed when the client device is determined to provide qualified credentials (e.g., geo-location, device compatibility, or user role permission, it has be clear from the above para that discloses verities of authentication methods or policies can reduced from the first authentication at the step 502  to the second authentication at the step 506 and in view of Smith  0022 The content provider 130 is also configured to interface with users and allow users to designate that the content complies with a recognized standard.  The content provider 130 is also configured to perform a search for content based on a particular standard, i.e. reduced features and, more specifically, components of the stand).  

 	As per claim 4, Lehmann in view of Smith disclose the computing system of Claim 1 the combination disclose wherein the first and second access policies comprise different data loss prevention (DLP) policies (Lehmann 0063, 0068 At 604, authentication credentials can be received from the device that is requiring access to a stored representation of an application state of a first application session on a first device. For example, one or more authorization/authentication criteria can be used, such as a user name, a user role, a user group, and the associated authentication methods (e.g., password, biometric data, or other suitable authentication data/ data loose prevention authentication policy).  
 	As per claim 5, Lehmann in view of Smith disclose the computing system of Claim 1 the combination discloses  wherein the first and second access policies comprises different telemetry data collection policies ( Lehmann 0063, 0068 At 604, authentication credentials can be received from the device that is requiring access to a stored representation of an application state of a first application session on a first device. For example, one or more authorization/authentication criteria can be used, such as a user name, a user role, a user group, and the associated authentication methods (e.g., password, biometric data, or other suitable authentication data and the requested content can only be accessed and/or displayed when the client device is determined to provide qualified credentials (e.g., geo-location, telemetric data, device compatibility, or user role permission).   

 	As per claim 6, Lehmann in view of Smith disclose the computing system of Claim 1 the combination disclose wherein the server is configured to permit access by the second group of client computing devices to the shared application sessions based upon an enterprise credential ( Lehmann, par 0069 At 606, the received authentication credentials are validated as a matching user associated with the first application session).  
 	As per claim 7, Lehmann in view of Smith disclose the computing system of Claim 6 the combination disclose  wherein the enterprise credential comprises at least one of a customer identifier (ID), organizational uniform resource locator (URL), and a temporary code. (Lehmann par 0068 more authorization/authentication criteria can be used, such as a user name, a user role, a user group, and the associated authentication methods (e.g., password, biometric data, or other suitable authentication data). In some implementations, the user identification can include or be associated with a role and/or certain administrative power to the user in the portal). 

 	As per claim 8, Lehmann in view of Smith disclose the computing system of Claim 1 the combination discloses wherein the secure interface comprises an embedded browser on at least one of the first and second client computing devices (Lehmann, par 0079 by sending web pages to a web browser on a user's client device in response to requests received from the web browser and Smith, 0022 The content provider 130 is also configured to interface with users and allow users to designate that the content complies with a recognized standard.  The content provider 130 is also configured to perform a search for content based on a particular standard and, more specifically, components of the stand).  

 	As per claim 10, Lehmann in view of Smith disclose the computing system of Claim 1 the combination disclose  wherein the server provides access to the shared application sessions for the second group of client computing devices based upon at least one of an organization identifier (ID), customer ID, and user category ( Lehmann 0063, 0068 At 604, authentication credentials can be received from the device that is requiring access to a stored representation of an application state of a first application session on a first device. For example, one or more authorization/authentication criteria can be used, such as a user name, a user role, a user group, and the associated authentication methods (e.g., password, biometric data, or other suitable authentication data). In some implementations, the user identification can include or be associated with a role and/or certain administrative power to the user in the portal, such as access to certain business applications. Some of the business applications may require additional permission, and the requested content can only be accessed and/or displayed when the client device is determined to provide qualified credentials (e.g., geo-location, device compatibility, or user role permission).  
 As per claim 11, Lehmann discloses a method comprising:  
 19QADDMGl8-C1008US (96085) providing access to shared application sessions at a server ( fig.1, portal server, and par 0058 maintaining, i.e. providing, application session continuity across devices); 
 	remotely accessing shared application sessions from the server from a first group of client computing devices through a secure interface using a client security credential ( par 0059 At 502, a first application session of a business application executing in a portal environment on a user's first device can be identified. In some instances, a portal server may use an application session manager to manage the first application session. The first device can be a desktop computer or other stationary computation device), the server providing access to the shared application sessions for the first group of client computing devices based upon a first access policy (par 0037  The security session manager 127, i.e. server provides, initiates a first security session for the request. Upon validation, the security session manager 127 enables the first device 140 to instantiate the requested application session ); and 
 	remotely accessing shared application sessions from the server from a second group of client computing devices through a secure interface without a client security credential ([0061] At 506, a request to execute a second application session of the application on a second device different than the first device is received. The second device can be a mobile device, such as a laptop computer, a tablet computer, a smartphone, a multimedia player, a camera, etc. In some instances, the received request can include user authentication information, as well as other relevant data associated with the request ),
  	 the server providing access to the shared application sessions for the second group of client computing devices based upon a second access policy different than the first access policy( 0063, 0068 At 604, authentication credentials can be received from the device that is requiring access to a stored representation of an application state of a first application session on a first device. For example, one or more authorization/authentication criteria can be used, such as a user name, a user role, a user group, and the associated authentication methods (e.g., password, biometric data, or other suitable authentication data). In some implementations, the user identification can include or be associated with a role and/or certain administrative power to the user in the portal, such as access to certain business applications. Some of the business applications may require additional permission, and the requested content can only be accessed and/or displayed when the client device is determined to provide qualified credentials (e.g., geo-location, device compatibility, or user role permission, it has be clear from the above para that discloses verities of authentication methods or policies can used for the first authentication at the step 502 and the second authentication at the step 506). 
	Lehmann does not explicitly discloses  a first group of client computing devices configured to remotely access shared application from the server through a secure interface using a client security credential; and 
 	a second group of client computing devices configured to remotely access shared application from the server through a secure interface anonymously without a client security credential; 
 	However, Smith disclose a first group of client computing devices configured to remotely access shared application from the server through a secure interface using a client security credential (par 0030 A community member, i.e. client computing device, or others who have been given permission can then access the grouped content, i.e. shared application, via the community interface 210); and 
 	a second group of client computing devices configured to remotely access shared application from the server through a secure interface anonymously without a client security credential ( par 0030 content provider 200 has different access levels with the community of members and for non-members, anonymously,i.e. a second group of client computing device); 

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of maintaining application session continuity across devices of Lehmann, based on the teaching of permission to the share the content of Smith, because doing so would provide A recognized standard is a known standard established by a group, organization, committee, industry, that provides a norm, level, measure or model, which can be used in comparative evaluations or analysis(par 0012).



 	As per claim 13, Lehmann in view of Smith disclose the method of Claim 11  the combination disclose wherein the second access policy corresponds to a reduced feature set for the shared application sessions compared to the first access policy ( Lehmann 0063, 0068 At 604, authentication credentials can be received from the device that is requiring access to a stored representation of an application state of a first application session on a first device. For example, one or more authorization/authentication criteria can be used, such as a user name, a user role, a user group, and the associated authentication methods (e.g., password, biometric data, or other suitable authentication data/ data loose prevention authentication policy). In some implementations, the user identification can include or be associated with a role and/or certain administrative power to the user in the portal, such as access to certain business applications. Some of the business applications may require additional permission, and the requested content can only be accessed and/or displayed when the client device is determined to provide qualified credentials (e.g., geo-location, device compatibility, or user role permission, it has be clear from the above para that discloses verities of authentication methods or policies can reduced from the first authentication at the step 502  to the second authentication at the step 506 and in view of Smith  0022 The content provider 130 is also configured to interface with users and allow users to designate that the content complies with a recognized standard.  The content provider 130 is also configured to perform a search for content based on a particular standard, i.e. reduced features and, more specifically, components of the stand).  

 	As per claim 14, Lehmann in view of Smith disclose the method of Claim 11 the combination discloses wherein the first and second access policies comprise different data loss prevention (DLP) policies ( Lehmann 0063, 0068 At 604, authentication credentials can be received from the device that is requiring access to a stored representation of an application state of a first application session on a first device. For example, one or more authorization/authentication criteria can be used, such as a user name, a user role, a user group, and the associated authentication methods (e.g., password, biometric data, or other suitable authentication data/ data loose prevention authentication policy).  
 	As per claim 15, Lehmann in view of Smith disclose The method of Claim 11 the combination disclose wherein the first and second access policies comprises different telemetry data collection policies ( Lehmann 0063, 0068 At 604, authentication credentials can be received from the device that is requiring access to a stored representation of an application state of a first application session on a first device. For example, one or more authorization/authentication criteria can be used, such as a user name, a user role, a user group, and the associated authentication methods (e.g., password, biometric data, or other suitable authentication data and the requested content can only be accessed and/or displayed when the client device is determined to provide qualified credentials (e.g., geo-location, telemetric data, device compatibility, or user role permission).  
 	As per claim 16, Lehmann disclose a non-transitory computer-readable medium having computer-executable instructions for causing a server (fig.1, portal server ) to perform steps comprising: 
 	providing remote access to shared application sessions by a first group of client computing devices through a secure interface using a client security credential based upon a first access policy (par 0059 At 502, a first application session of a business application executing in a portal environment on a user's first device can be identified. In some instances, a portal server may use an application session manager to manage the first application session. The first device can be a desktop computer or other stationary computation device ); and 
 	providing remote access to shared application sessions by a second group of client computing devices through a secure interface  without a client security credential  ([0061] At 506, a request to execute a second application session of the application on a second device different than the first device is received. The second device can be a mobile device, such as a laptop computer, a tablet computer, a smartphone, a multimedia player, a camera, etc. In some instances, the received request can include user authentication information, as well as other relevant data associated with the request )
 	based upon a second access policy different than the first access policy (0063, 0068 At 604, authentication credentials can be received from the device that is requiring access to a stored representation of an application state of a first application session on a first device. For example, one or more authorization/authentication criteria can be used, such as a user name, a user role, a user group, and the associated authentication methods (e.g., password, biometric data, or other suitable authentication data). In some implementations, the user identification can include or be associated with a role and/or certain administrative power to the user in the portal, such as access to certain business applications. Some of the business applications may require additional permission, and the requested content can only be accessed and/or displayed when the client device is determined to provide qualified credentials (e.g., geo-location, device compatibility, or user role permission, it has be clear from the above para that discloses verities of authentication methods or policies can used for the first authentication at the step 502 and the second authentication at the step 506 ).  

 	Lehmann does not explicitly discloses  a first group of client computing devices configured to remotely access shared application from the server through a secure interface using a client security credential; and 
 	a second group of client computing devices configured to remotely access shared application from the server through a secure interface anonymously without a client security credential; 
 	However, Smith disclose a first group of client computing devices configured to remotely access shared application from the server through a secure interface using a client security credential (par 0030 A community member, i.e. client computing device, or others who have been given permission can then access the grouped content, i.e. shared application, via the community interface 210); and 
 	a second group of client computing devices configured to remotely access shared application from the server through a secure interface anonymously without a client security credential ( par 0030 content provider 200 has different access levels with the community of members and for non-members, anonymously,i.e. a second group of client computing device); 

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of maintaining application session continuity across devices of Lehmann, based on the teaching of permission to the share the content of Smith, because doing so would provide A recognized standard is a known standard established by a group, organization, committee, industry, that provides a norm, level, measure or model, which can be used in comparative evaluations or analysis(par 0012).


 	As per claim 18, Lehmann in view of Smith disclose the non-transitory computer-readable medium of Claim 16 wherein the second access policy corresponds to a reduced feature set for the shared application sessions compared to the first access policy( Lehmann 0063, 0068 At 604, authentication credentials can be received from the device that is requiring access to a stored representation of an application state of a first application session on a first device. For example, one or more authorization/authentication criteria can be used, such as a user name, a user role, a user group, and the associated authentication methods (e.g., password, biometric data, or other suitable authentication data/ data loose prevention authentication policy). In some implementations, the user identification can include or be associated with a role and/or certain administrative power to the user in the portal, such as access to certain business applications. Some of the business applications may require additional permission, and the requested content can only be accessed and/or displayed when the client device is determined to provide qualified credentials (e.g., geo-location, device compatibility, or user role permission, it has be clear from the above para that discloses verities of authentication methods or policies can reduced from the first authentication at the step 502  to the second authentication at the step 506 and in view of Smith  0022 The content provider 130 is also configured to interface with users and allow users to designate that the content complies with a recognized standard.  The content provider 130 is also configured to perform a search for content based on a particular standard, i.e. reduced features and, more specifically, components of the stand).  

 	As per claim 19, Lehmann in view of Smith disclose The non-transitory computer-readable medium of Claim 16 the combination disclose wherein the first and second access policies comprise different data loss prevention (DLP) policies ( Lehmann 0063, 0068 At 604, authentication credentials can be received from the device that is requiring access to a stored representation of an application state of a first application session on a first device. For example, one or more authorization/authentication criteria can be used, such as a user name, a user role, a user group, and the associated authentication methods (e.g., password, biometric data, or other suitable authentication data/ data loose prevention authentication policy).  

 	As per claim 20, Lehmann in view of Smith disclose The non-transitory computer-readable medium of Claim 16 the combination disclose  wherein the first and second access policies comprises different telemetry data collection policies ( Lehmann 0063, 0068 At 604, authentication credentials can be received from the device that is requiring access to a stored representation of an application state of a first application session on a first device. For example, one or more authorization/authentication criteria can be used, such as a user name, a user role, a user group, and the associated authentication methods (e.g., password, biometric data, or other suitable authentication data and the requested content can only be accessed and/or displayed when the client device is determined to provide qualified credentials (e.g., geo-location, telemetric data, device compatibility, or user role permission).

Claims 2 and 9 and 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al US 2014/0359735 in view of Smith et al US 2015/0081401 in view of Hughes et al US 2016/0366134.

 	As per claim 2, Lehmann in view of Smith disclose the computing system of Claim 1 the combination fails to disclose wherein the server provides access to the shared application sessions based upon a session license quota; and wherein the server further counts shared application session access by the first and second groups of client computing devices towards the session license quota.  
 	However, Hughes disclose wherein the server provides access to the shared application sessions based upon a session license quota; and wherein the server further counts shared application session access by the first and second groups of client computing devices towards the session license quota (par 0022 an end user may request access to the SaaS application via the SaaS usage proxy 210 and be automatically granted access in some instances, e.g. spare licenses are available and enterprise policy is to grant a license, i.e. license quota, to any requestor. Once the end user finishes using the SaaS application, the encrypted credentials may be made available for subsequent end users and 0047 The SaaS usage proxy then allows the user to select a SaaS application to be launched, as shown at block 812. The SaaS usage proxy can ensure the user has a valid enterprise account that is permitted to use the SaaS application and, at block 814, can log into the SaaS application using the encrypted login credentials associated with the user's enterprise login credentials. At block 816, the SaaS usage proxy tracks usage of the SaaS application by the user. As described above, the SaaS usage proxy may be configured to monitor URLs accessed by the user, time, e.g. login time, logout time, Hypertext Transfer Protocol (HTTP) parameters, e.g. header field content).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of maintaining application session continuity across devices of Lehmann, based on the teaching of permission to the share the content of Smith, based on the teaching of using the SaaS application based on the license of Hughes, because doing so would provide license compliance is generally to significant concern to unauthorized end-users simply aren't allowed access to the software( par 0003).

 	As per claim 9, Lehmann in view of Smith disclose the computing system of Claim 1 the combination fails to disclose wherein the shared application sessions comprise Software as a Service (SaaS) application sessions.  
 	However, Hughes discloses wherein the shared application sessions comprise Software as a Service (SaaS) application sessions(par 0020 The enterprise login module 208 may also be configured to identify which SaaS applications, if any, the user associated with the first set of login credentials is authorized to access).


 	
 	As per claim 12, Lehmann in view of Smith disclose The method of Claim 11 the combination could not disclose wherein the server provides access to the shared application sessions based upon a session license quota; and further comprising, at the server, counting shared application session access by the first and second groups of client computing devices towards the session license quota.  
 	However, Hughes disclose wherein the server provides access to the shared application sessions based upon a session license quota; and wherein the server further counts shared application session access by the first and second groups of client computing devices towards the session license quota (par 0022 an end user may request access to the SaaS application via the SaaS usage proxy 210 and be automatically granted access in some instances, e.g. spare licenses are available and enterprise policy is to grant a license, i.e. license quota, to any requestor. Once the end user finishes using the SaaS application, the encrypted credentials may be made available for subsequent end users and 0047 The SaaS usage proxy then allows the user to select a SaaS application to be launched, as shown at block 812. The SaaS usage proxy can ensure the user has a valid enterprise account that is permitted to use the SaaS application and, at block 814, can log into the SaaS application using the encrypted login credentials associated with the user's enterprise login credentials. At block 816, the SaaS usage proxy tracks usage of the SaaS application by the user. As described above, the SaaS usage proxy may be configured to monitor URLs accessed by the user, time, e.g. login time, logout time, Hypertext Transfer Protocol (HTTP) parameters, e.g. header field content).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of maintaining application session continuity across devices of Lehmann, based on the teaching of permission to the share the content of Smith, based on the teaching of using the SaaS application based on the license of Hughes, because doing so would provide license compliance is generally to significant concern to unauthorized end-users simply aren't allowed access to the software( par 0003).

 	As per claim 17, Lehmann in view of Smith disclose the non-transitory computer-readable medium of Claim 16 the combination fails to disclose wherein the server provides access to the shared application sessions based upon a session license quota; and further having computer-executable instructions for causing the server to count shared application session access by the first and second groups of client computing devices towards the session license quota.  
 	However, Hughes disclose wherein the server provides access to the shared application sessions based upon a session license quota; and wherein the server further counts shared application session access by the first and second groups of client computing devices towards the session license quota (par 0022 an end user may request access to the SaaS application via the SaaS usage proxy 210 and be automatically granted access in some instances, e.g. spare licenses are available and enterprise policy is to grant a license, i.e. license quota, to any requestor. Once the end user finishes using the SaaS application, the encrypted credentials may be made available for subsequent end users and 0047 The SaaS usage proxy then allows the user to select a SaaS application to be launched, as shown at block 812. The SaaS usage proxy can ensure the user has a valid enterprise account that is permitted to use the SaaS application and, at block 814, can log into the SaaS application using the encrypted login credentials associated with the user's enterprise login credentials. At block 816, the SaaS usage proxy tracks usage of the SaaS application by the user. As described above, the SaaS usage proxy may be configured to monitor URLs accessed by the user, time, e.g. login time, logout time, Hypertext Transfer Protocol (HTTP) parameters, e.g. header field content).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of maintaining application session continuity across devices of Lehmann, based on the teaching of permission to the share the content of Smith, based on the teaching of using the SaaS application based on the license of Hughes, because doing so would provide license compliance is generally to significant concern to unauthorized end-users simply aren't allowed access to the software( par 0003).












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhao et al US 2004/0143669provides a device for sharing application session information across multiple channels, for managing the communication between terminal devices and a web server, said device comprises an application session manager (ASM) connected between the terminal device and the web server for receiving and forwarding said user's request sent from said terminal device and the response returned from the web server, a storing device connected to the application session manager, for storing application session management information and application session information in the response returned from the web server; a retrieving device, connected to the application session manager; an intercepting device, connected to the application session manager, for intercepting a new application session information in the response from the web server; said application session manager generates an application session management information (ASMC) of said user, then sends said response to said terminal device which has sent said user's request.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495